Franklin, C.
The record in this case only contains the pleadings and rulings of the court thereon, and closes with the following allegation i “ This cause is now set down for trial on May 24th, 1883.” The pleadings show issues formed to be tried. The rulings upon the pleadings are mere interlocutory orders, from which, without any final judgment, no appeal to this court will lie.
The record shows that this court has no jurisdiction of the case. The appeal ought to be dismissed. May v. State Bank, 9 Ind. 233; Pleasants v. Vevay, etc., Turnpike Co., 42 Ind. 391; Wood v. Wood, 51 Ind. 141; Thiebaud v. Dufour, 57 Ind. 598.
Per Curiam. — It is therefore ordered, upon the foregoing opinion, that the appeal in this case be dismissed, at appellant’s costs.